Exhibit 10.1

 

THIRD AMENDMENT

TO THE MEN’S WEARHOUSE, INC.

2004 LONG-TERM INCENTIVE PLAN

 

THIS AGREEMENT by The Men’s Wearhouse, Inc. (the “Sponsor”),

 

WITNESSETH:

 

WHEREAS, the Sponsor maintains the plan known as “The Men’s Wearhouse, Inc. 2004
Long-Term Incentive Plan” (the “Plan”); and

 

WHEREAS, the Sponsor retained the right in Section 13.1 of the Plan to amend the
Plan from time to time; and

 

WHEREAS, the Board of Directors of the Sponsor approved resolutions on the
2nd day of April, 2013, to amend the Plan;

 

NOW, THEREFORE, the Sponsor agrees that, effective upon the approval of a
majority of the shareholders of the Sponsor represented in person or by proxy at
the next Annual Meeting of Shareholders, Section 1.3 of the Plan is hereby
amended in its entirety to read as follows:

 

1.3. Duration of Authority to Make Grants Under the Plan.  The Plan shall
continue indefinitely until it is terminated pursuant to Section 13.1.  No
Awards may be granted under the Plan on or after March 29, 2024.  The applicable
provisions of the Plan will continue in effect with respect to an Award granted
under the Plan for as long as such Award remains outstanding.

 

Approved by the Board of Directors

On April 2, 2013

 

--------------------------------------------------------------------------------